DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are pending.  Claims 1-5 are currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2019 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“heat generator” in claim 1;
“circulator” in claim 2;
“detector” in claim 4;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heat generating portion" at the fourth line from the end.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano US2016/0338580 and further in view of Hyuga US2009/0030325.
For claim 1, 
Amano discloses 
a “medical observation apparatus (endoscope apparatus 1; fig 1) comprising: 
a grip (camera head 40) configured to be connected to an insertion portion (insertion section 10; fig 1; [0026]) inserted into a subject, the grip being gripped by a user; 
a transmission cable (cable 50) extending from the grip; 
a heat generator (imaging element/CCD described at [0042] and connected to imaging element mounting section 501) provided inside the insertion portion or the grip, and configured to generate heat when driven ([0044]); 
a signal transmission path ([0028] describes the image signal communicated to the control apparatus 60 via cable 50) included in the transmission cable, and configured to perform signal transmission between the controller and the grip; and 
a cooling channel ([0059] describes the heat transfer from the camera head the cable 50 via the heat transfer member 700)”.
Amano has established, as above, mitigating and dissipating heat from a heat generating source within a camera head, by directing the heat proximally through a cable, but does not provide details of a liquid cooling channel in the cable and a connector situated at the proximal end of the cable, specifically:
“a connector provided at an end portion of the transmission cable and configured to be detachably connected to a controller outside the medical observation apparatus”; 
a cooling channel “configured to distribute a cooling fluid thermally connected to the heat generating portion, the cooling channel being an annular channel configured to circulate the cooling fluid within the medical observation apparatus”.
Hyuga teaches using a liquid cooling configuration through a closed fluid circuit path through a cable along with details of a connector at the proximal end of the cable, specifically, e.g. a connector (connector 21; fig 2) at an end of a transmission cable to detachably connect to a controller (main body 2) outside of the endoscope; and a cooling channel (circulation tubes 3a, 3b; [0045]; fig 1-3) to distribute a cooling fluid (liquid heat transfer 
For claim 2, modified Amano discloses the “medical observation apparatus according to claim 1, wherein the cooling channel passes through the connector (Hyuga: fig 2 shows circulation tubes 3a 3b passing through connector 21 to cooler 29; [0046]), and the connector includes a circulator (Hyuga: circulation pump as part of the cooler 29 connected to circulation tubes 3a, 3b; [0046]) located on the cooling channel and configured to circulate the cooling fluid”.
For claim 3, Amano discloses the “medical observation apparatus according to claim 1, wherein the grip is a camera head (camera head 40; [0038]) to which the insertion portion is detachably connected ([0033]), and the heat generator is an image sensor ([0042]) provided in the camera head and configured to image a subject image taken by the insertion portion”.
For claim 5, modified Amano discloses a “medical observation system (Amano: endoscope apparatus 1; fig 1) comprising: the medical observation apparatus according to claim 1; and a controller (Hyuga: main body 2; fig 2) to which the medical observation apparatus is detachably connected”
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano and Hyuga as applied to claim 1 above, and further in view of Eisele et al. US2014/0206939.
For claim 4, Amano does not disclose the “medical observation apparatus according to claim 1, further comprising a detector configured to detect leakage of the cooling fluid to an outside of the cooling channel”.  Eisele teaches sensors to detect leakage from cooling lines [0018].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Eisele into the invention of Amano in order to configure “medical observation apparatus according to claim 1, further comprising a detector configured to detect leakage of the cooling fluid to an outside of the cooling channel” because it increases safety [0018].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795